

115 HR 1754 IH: To amend the Federal Trade Commission Act to clarify the scope of the exception for common carriers.
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1754IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Latta (for himself and Mr. Olson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Trade Commission Act to clarify the scope of the exception for common
			 carriers.
	
 1.Clarification of scope of common carrier exceptionThe Federal Trade Commission Act (15 U.S.C. 41 et seq.) is amended— (1)in section 5(a)(2), by inserting insofar as they are after common carriers; and
 (2)in section 6— (A)by inserting insofar as they are after common carriers each place it appears; and
 (B)by inserting insofar as it is after common carrier each place it appears. 